Case: 09-60625     Document: 00511124830          Page: 1    Date Filed: 05/28/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 28, 2010
                                     No. 09-60625
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

FRANCISCO ANTONIO HERRERA-VELASQUEZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 651 683


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Petitioner Francisco Herrera-Velasquez (“Petitioner”), a native and citizen
of El Salvador, petitions for review of an order of the Board of Immigration
Appeals (BIA) dismissing his appeal from an Immigration Judge’s order denying
Petitioner’s request for asylum and withholding of removal. Herrera-Velasquez
contends that he is entitled to asylum and withholding of removal because of the
likelihood of future persecution for his membership in a particular social group.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60625   Document: 00511124830 Page: 2        Date Filed: 05/28/2010
                                No. 09-60625

      Petitioner does not challenge the BIA’s determination that his asylum
application was untimely. As he has not attempted to identify a constitutional
or legal issue with regard to the timeliness of his asylum application, we lack
jurisdiction to consider the issue. Zhu v. Gonzales, 493 F.3d 588, 594-95 (5th
Cir. 2007).
      We review the BIA’s determination that Petitioner is not eligible for
withholding of removal under the substantial evidence standard, viz., we will
affirm “unless the evidence compels a contrary conclusion.” Efe v. Ashcroft, 293
F.3d 899, 903 (5th Cir. 2002); Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th
Cir. 1996).
      Substantial evidence supports the BIA’s determination that Petitioner is
not a member of a particular social group that is subject to persecution. He
seeks withholding of removal based on his status as a young Salvadoran male
and his membership in a group of persons who are targeted by Salvadoran gangs
for persecution based on the perception that they have the financial ability to
pay extortion. His status as a young Salvadoran male who does not belong to a
gang is too generalized to identify him as a member of a particular social group.
See Matter of S-E-G-, 24 I.&N. Dec. 579, 582-84 (BIA 2008).          He has not
described the group of Salvadorans allegedly subject to extortion in a manner
that would allow the group to be recognized as a discrete class of persons. Id. at
584; In re A-M-E- & J-G-U-, 24 I.&N. Dec. 69, 73-76 (BIA 2007).
      Accordingly, the petition for review is
DENIED.